IN THE COMMONWEALTH COURT OF PENNSYLVANIA


J. Buchanan Associates, LLC,              :
                 Appellant                :
                                          :   No. 261 C.D. 2019
             v.                           :
                                          :   Argued: December 10, 2019
University Area Joint Authority           :


BEFORE:      HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION BY
JUDGE McCULLOUGH                                           FILED: May 13, 2020


             J. Buchanan Associates, LLC (Buchanan) appeals from the February 28,
2019 order of the Court of Common Pleas of Centre County (trial court), which
sustained the University Area Joint Authority’s (Authority) preliminary objections and
dismissed Buchanan’s first amended class action complaint. We affirm.


             Introduction
             The Authority is a joint municipal sewer authority formed under the
Municipality Authorities Act (MAA), 53 Pa.C.S. §§5601-5623.               When a new
residential or commercial customer desires (or is required) to connect to a municipal
authority’s sewer system, the municipal authority is authorized, pursuant to the MAA,
to charge a “tapping fee” to recoup its capital costs incurred in constructing the
particular facilities required to provide service to the new customer. The tapping fee
is a one-time charge for access to the sewer system; it is not to be confused with a user
fee, which is a separate ongoing charge for actual use of the system.
               Buchanan owns a 20,260-square-foot office building known as the
Buchanan Center in State College, Pennsylvania. In December 2015, Buchanan
submitted an application to connect Buchanan Center to the Authority’s sanitary sewer
system. The Authority charged Buchanan a $32,977 tapping fee, which was the
equivalent of seven times the tapping fee for a single residential dwelling, measured in
Equivalent Dwelling Units (EDUs).1 That is, the Authority used a residential unit, i.e.,
an EDU, as the standard unit for measuring units of discharge, and converted Buchanan
Center’s estimated sewage flow into EDUs. Buchanan disagreed with the amount of
the tapping fee, but paid it under protest and connected to the system. Whether
Buchanan has sufficiently stated a claim for relief against the Authority for violation
of the MAA’s tapping fee provisions is the subject of this appeal.2


       Statutory Background for Charging Tapping Fees
               Section 5607 of the MAA governs municipal authorities’ “Purposes and
Powers,” and provides, in pertinent part:

               (d) Powers.--Every authority may exercise all powers
               necessary or convenient for the carrying out of the purposes

       1
        An “equivalent dwelling unit” (EDU) is a unit of measurement for volume of sewage flow,
and typically one EDU will correspond to one residence. The Ainjar Trust v. Department of
Environmental Protection, 806 A.2d 482, 484 (Pa. Cmwlth. 2002).

       2
         In an appeal from an order sustaining preliminary objections in the nature of a demurrer, we
are constrained to examine only those well-pleaded facts in the complaint, since a demurrer admits
those facts and any inferences reasonably deducible therefrom, for purposes of such a determination.
Robinson v. Department of Justice, Bureau of Corrections, 377 A.2d 1277 (Pa. Cmwlth. 1977). In
that examination, we bear in mind that dismissal of a complaint on preliminary objections should
occur only in cases which are clear and free from doubt. Legman v. School District of the City of
Scranton, 247 A.2d 566 (Pa. 1968). Any reservation relative to the legal possibility of recovery
should be resolved by refusing to sustain the demurrer. Allstate Insurance Company v. Fioravanti,
299 A.2d 585 (Pa. 1973).


                                                 2
              set forth in this section, including, but without limiting the
              generality of the foregoing, the following rights and powers:

                                             ***

                  (9) to fix, alter, charge and collect rates and other
                  charges in the area served by its facilities at
                  reasonable and uniform rates to be determined
                  exclusively by it for the purpose of providing for the
                  payment of the expenses of the authority, the
                  construction, improvement, repair, maintenance and
                  operation of its facilities and properties. . . .

                                             ***

                  (24) To charge enumerated fees to property owners
                  who desire to or are required to connect to the
                  authority’s sewer or water system.

                                             ***

                     (i) The fees may include any of the following if
                     they are separately set forth in a resolution
                     adopted by the authority:

                                             ***
                     (C) Tapping fee.
53 Pa.C.S. §5607(d)(9), (24).3


              A tapping fee may be comprised of up to four components, only two of
which are relevant in this appeal: the “Capacity part” and the “Collection part.” 53



       3
        Permissible fees also include: a connection fee and a customer facilities fee. 53 Pa.C.S.
§5607(d)(24)(i)(A), (B). Only the tapping fee is relevant to this appeal.




                                               3
Pa.C.S. §5607(d)(24)(i)(C)(I), (II).4 As applicable here, section 5607(d)(24)(i)(C) of
the MAA addresses the requirements relating to the computation of the Capacity and
Collection parts of the tapping fee:

               (C) Tapping fee. A tapping fee shall not exceed an amount
               based upon some or all of the following parts which shall be
               separately set forth in the resolution adopted by the authority
               to establish these fees . . .

                       (I) Capacity part. The capacity part shall not
                       exceed an amount that is based upon the cost of
                       capacity-related facilities, including, but not
                       limited to, source of supply, treatment,
                       pumping, transmission, trunk, interceptor and
                       outfall mains, storage, sludge treatment or
                       disposal, interconnection or other general
                       system facilities. . . . The cost of capacity-
                       related facilities . . . shall be based upon their
                       historical cost trended to current cost using
                       published cost indexes or upon the historical
                       cost plus interest and other financing fees paid
                       on debt financing such facilities. . . .
                       Outstanding debt related to the facilities shall be
                       subtracted from the cost. . . .The capacity part of
                       the tapping fee per unit of design capacity of
                       said facilities required by the new customer
                       shall not exceed the total cost of the facilities as
                       described herein divided by the system design
                       capacity of all such facilities. . . .

                       (II) Distribution or collection part. The
                       distribution or collection part may not exceed an
                       amount based upon the cost of distribution or
                       collection facilities required to provide service,
                       such as mains, hydrants and pumping stations. .

       4
          The tapping fee may also be based on a special purpose part and a reimbursement part,
neither of which are relevant for purposes of this appeal. See 53 Pa.C.S. §5607(d)(24)(i)(C)(III)-(IV).


                                                  4
                      . . The cost of distribution or collections
                      facilities . . . shall be based upon historical cost
                      trended to current cost using published cost
                      indexes or upon the historical cost plus interest
                      and other financing fees paid on debt financing
                      such facilities. . . . Outstanding debt related to
                      the facilities shall be subtracted from the cost. .
                      . . The distribution or collection part of the
                      tapping fee per unit of design capacity of said
                      facilities required by the new customer shall not
                      exceed the cost of the facilities divided by the
                      design capacity. . . .
53 Pa.C.S. §5607(d)(24)(i)(C)(I)-(II).


       Act 57 of 2003
              In December 2003, the MAA was amended by the Act of December 30,
2003, P.L. 404, No. 57 (Act 57). Relevant to this appeal, Act 57 made the following
changes. It established the maximum “design capacity”5 that a municipal authority
may allot to a new residential customer when calculating that customer’s tapping fee:

              [T]he design capacity required by a new residential customer
              used in calculating sewer or water tapping fees shall not
              exceed an amount established by multiplying . . . 90 gallons
              per capita per day for sewer capacity times the average
              number of persons per household as established by the most
              recent census data provided by the United States Census
              Bureau.
53 Pa.C.S. §5607(d)(24)(i)(C)(V)(e).




       5
          “Design capacity” refers to the wastewater requirements of a customer. “System design
capacity” refers to the maximum wastewater capacity of the municipal authority’s sewer facility. See
p.6, infra.


                                                 5
               Pursuant to Act 57’s amendments to section 5607(d)(24)(ii), any authority
charging a tapping fee may only do so pursuant to a resolution adopted at a public
meeting. Section 5607(d)(24)(ii) of the MAA now reads:

               (ii) Every authority charging a tapping, customer facilities or
               connection fee shall do so only pursuant to a resolution
               adopted at a public meeting of the authority. The authority
               shall have available for public inspection a detailed
               itemization of all calculations, clearly showing the
               maximum fees allowable for each part of the tapping fee
               and the manner in which the fees were determined, which
               shall be made a part of any resolution imposing such fees.
               A tapping, customer facilities or connection fee may be
               revised and imposed upon those who (sic) subsequently
               connect to the system, subject to the provisions and
               limitations of the act.
53 Pa.C.S. §5607(d)(24)(ii) (emphasis added).6


               Act 57 also added several definitions for use in section 5607(d)(24) of the
MAA, including the following definitions for “design capacity” and “system design
capacity”:

               “Design capacity.” For residential customers, the permitted
               or rated capacity of facilities expressed in million gallons per

       6
          The highlighted portions were added by Act 57. Notably, the basis for the requirement that
municipalities adopt tapping fees at a public meeting and make available for public inspection a
detailed itemization of all calculations showing the manner in which the fee is calculated is not new.
It can be traced back to the Act of December 19, 1990, P.L. 1227, No. 203, as amended (Act 203 of
1990), which amended the former MAA. See generally West v. Hampton Township Sanitary
Authority, 661 A.2d 459 (Pa. Cmwlth. 1995). Act 57 added the requirements that (1) the tapping fee
be adopted by “resolution”; (2) the authority have available for public inspection a detailed
itemization of all calculations which include “the maximum fees allowable for each part of the tapping
fee”; and (3) the detailed itemization “be made part of any resolution imposing such fee.” 53 Pa.C.S.
§5607(d)(24)(ii).



                                                  6
                day. For nonresidential customers, design capacity may also
                be expressed in pounds of BOD5 [five-day biochemical
                oxygen demand] per day, pounds of suspended solids per day
                or any other capacity-defining parameter that is separately
                and specifically set forth in the permit governing the
                operation of the system and based upon its original design as
                modified by those regulatory agencies having jurisdiction
                over these facilities. Additionally, for separate fire service
                customers, the permitted or rated capacity of fire service
                facilities may be expressed in peak flows. The units of
                measurement used to express design capacity shall be the
                same units of measurement used to express the system design
                capacity. Except as otherwise provided for special
                purpose facilities, design capacity may not be expressed
                in terms of equivalent dwelling units.[7]

                                                ***

                “System design capacity.” The design capacity of the system
                for which the tapping fee is being calculated which
                represents the total design capacity of the treatment facility
                or water sources.
53 Pa.C.S. §5607(d)(24)(i)(C)(VII) (emphasis added).


       The Authority’s 2005 Capital Charges Study8
                In 2005, in response to Act 57, the Authority commissioned a Capital
Charges Study by an engineering firm, Herbert, Rowland & Grubic, Inc. (HRG), to
determine, inter alia, the Capacity and Collection parts of the maximum allowable



       7
        As discussed infra, Buchanan relies heavily on this sentence to support its position that the
Authority was precluded from utilizing an EDU-based method of charging its tapping fee.

       8
           The 2005 Capital Charges Study is attached to the Amended Complaint as Exhibit “G.”




                                                 7
tapping fee that Authority could charge its customers.9 (Amended Complaint, ¶ 30,
Reproduced Record (R.R.) at 51a-70a.)
               HRG began with the fixed starting point that the Authority’s system
design capacity (how much wastewater its facilities can handle) was 6,750,000 gallons
of wastewater per day.            (R.R. at 53a.)        Applying the requirements of section
5607(d)(24)(i)(C) of the MAA, as set forth above, HRG concluded that the maximum
tapping fee the Authority could charge a residential customer was $4,636.93 based on:
(1) the Capacity part - $3,640.96, and (2) the Collection part - $995.98.                             Id.
Specifically, in determining the Capacity part of the tapping fee, HRG trended the
capital costs associated with construction of the Authority’s capacity-related facilities
to 2005 ($170,149,012.51).10 (R.R. at 57a.) HRG reduced that amount by the amount
of the Authority’s outstanding debt ($65,506,007). Id. That amount ($104,643,005)
was divided by 6,750,000 gallons per day, i.e., the Authority’s system design capacity.
Id. That calculation yielded the Authority’s “Cost per Unit of Design Capacity” of
$15.50 per gallon for the Capacity part of the tapping fee. Id.
               Next, HRG determined Act 57’s maximum allowable design capacity for
a residential connection by multiplying 90 gallons per day by the average number of

       9
          Buchanan does not argue that HRG’s 2005 Capital Charges Study was not adopted at a
public meeting or that it otherwise violates the requirements of section 5607(d)(24)(ii) of the MAA,
as set forth above. 53 Pa.C.S. §5607(d)(24)(ii). However, as discussed infra, Buchanan argues that
a rate resolution adopted by the Authority in 2015, which revised its tapping fees, violates this section.

       10
           A municipal authority’s cost per unit of the sewer system’s capacity and collection-related
facilities are computed by using one of the following approaches: (1) historical costs trended to
current cost; (2) historic costs plus cost of financing; or (3) replacement cost. 53 Pa.C.S.
§5607(d)(24)(i)(C)(I) and (II). In this case, the Authority’s engineers used the historical cost trended
to current costs method to determine the costs of the capacity and collection related facilities. The
Authority’s methodology for calculating the cost factor is not at issue here.




                                                    8
persons per household as determined by the 2000 census statistic of 2.61 persons per
household in Centre County (90 x 2.61 = 234.9).11 Id.
              HRG then multiplied the Authority’s Cost per Unit of Design Capacity for
its capacity facilities ($15.50 per gallon per day) by Act 57’s maximum allowable
design capacity for a residential connection (“No. Units of Design Capacity” also
expressed in gallons per day)12 to determine the Capacity part of the tapping fee for
residential customers ($15.50 per gallon per day x 234.9 gallons per day = $3,640.95).
Id. HRG performed a similar calculation to determine the Collection part of the tapping
fee, using the cost of the collection facilities. (R.R. at 62a-63a.) The calculation was
the same as the Capacity part calculation—except instead of beginning the formula
with the cost of the Authority’s capacity-related facilities, the cost of the Authority’s
collection-related facilities was used.          Id.   HRG computed the total maximum
residential tapping fee by adding together the Capacity part and the Collection part, as
outlined above. (R.R. at 53a.) HRG’s complete calculation of a residential tapping
fee, which was appended to the 2005 Capital Charges Study as “Exhibit 3,” is set forth
below:




       11
          As noted, Act 57 sets the maximum design capacity per residential connection. The design
capacity for a single-family dwelling cannot be more than 90 gallons of wastewater per day times the
average number of persons per household as established by the most recent census data provided by
the U.S. Census Bureau. See 53 Pa.C.S. §5607(d)(24)(i)(C)(V)(e).

       12
          We emphasize this part of the complex calculation for ease of reference because it is
important to our discussion below.


                                                 9
(R.R. at 70a.)


                For non-residential customers, HRG assessed the tapping fee based on a
per/gallon basis, as follows:
  $15.50 Capacity part + $4.24 Collection part = tapping fee of $𝟏𝟗. 𝟕𝟒 per gallon per day

(R.R. at 53a.)


       The Authority’s 2015 Rate Resolution13
                On June 30, 2015, the Authority adopted a Rate Resolution (2015 Rate
Resolution), which revised, among other things, its sewer tapping fees. (Amended

       13
            The Authority’s 2015 Rate Resolution is attached to the Amended Complaint as Exhibit
“F.”


                                                10
Complaint, ¶¶ 18-20, R.R. at 37a-47a.) Section 7 (Definitions) defines an EDU as “a
unit of measurement that estimates an average use of wastewater facilities. Roughly
the average amount of wastewater generated by a typical family in one day.” (R.R. at
47a.)
                 Section 1.2 provides that “Tapping Fees are based on EDUs according to
Section 2.” (R.R. at 38a.) In Section 2, the 2015 Rate Resolution includes a section
entitled, “Assignment of Equivalent Dwelling Units,” listing different types of uses and
assigning a number of EDUs per unit of measure for each type of improved property.
(R.R. at 39a-41a.) For example, and pertinent to review of this case, the 2015 Rate
Resolution provides that a single-family home is assigned a measure of one EDU; an
apartment building is assigned one EDU per unit; a commercial office building is
assigned “1 EDU per Business up to 10 employees”; and a “shell Building, per 3000
sq. ft.” is assigned one EDU. (R.R. at 40a-41a.)


        Buchanan’s Application for Permit to Connect to Sanitary Sewer
                 On December 23, 2015, Buchanan submitted an “Application for Permit
to Connect to [the Authority’s] Sanitary Sewer System.” (Amended Complaint, ¶8,
R.R. at 33a.) The Authority was informed that there would be 40 employees in a space
rented to Blue Mountain Quality Resources, and that there was a 9,238-square-foot
space that had not yet been completed. Based on these assumptions, the Authority
charged Buchanan a $32,977 tapping fee, computed as follows: $4,711 (which was the
Capacity part of tapping as set forth in the 2015 Rate Resolution)14 times 7 EDUs. In
an email, the Authority explained that it charged Buchanan a tapping fee based on 7
EDUs, as follows:

        14
             See R.R. at 38a.



                                            11
                 Tom,

                 Based on the form you submitted, the EDU tapping fee
                 assignment would be 7 EDUs.

                 The Blue Mountain Quality Resources section is based on the
                 number of employees divided by 10, which is 4 EDUs.

                 The remainder of the building is calculated as a shell
                 building, which is 1 EDU per 3,000 square feet, for 3 EDUs
                 (9,238/3,000 = 3).

(Amended Complaint, ¶13, R.R. at 301a.)


                 Buchanan disagreed with the tapping fee, but paid it under protest and
connected to the system.15 (Amended Complaint, ¶16.)


       Buchanan’s Amended Complaint
                 On August 6, 2018, Buchanan filed an amended class action complaint
against the Authority.16 In Count I, Buchanan seeks a judicial declaration that the
Authority’s 2015 Rate Resolution and the tapping fees charged are not in accordance
with the MAA. Buchanan argues that the Authority’s tapping fees “are not proportional
to . . . the cost of [Buchanan Center’s] ‘design capacity requirements’ for ‘capacity
part’ and ‘collection part’ facilities in the [Authority’s] system for [Buchanan Center]
when compared to the overall system capacity.”                       Amended Complaint, ¶131.


       15
           Specifically, Buchanan objected to the Authority’s EDU-method to charge Buchanan
Center’s tapping fee, arguing instead that its design capacity (i.e., its wastewater needs) should be
based on its anticipated water usage, as determined by the State College Borough Water Authority.
(Exhibit “D” to Amended Complaint, R.R. at 49a.)

       16
            This is the operative complaint for purposes of this appeal.



                                                   12
Buchanan argues that the Authority’s tapping fees “are improperly expressed as EDUs
and are excessive, in violation of the express provisions of the MAA, as amended by
Act 57 of 2003, specifically 53 Pa.C.S. §5607(d)(24)(i)(C)(I)-(II) and (VII).” Id.
Buchanan argues that the Authority should be calculating tapping fees “on the basis of
. . . anticipated or actual flow rates . . . as opposed to the arbitrary number of EDUs
assessed.” Id. ¶134. Buchanan alleges that State College Borough Water Authority
estimated its water flow demand to be approximately 185 gallons per day. Id. ¶17.
Buchanan alleges that, applying the methodology used by HRG in the 2005 Capital
Charges Study, the Authority should have charged Buchanan a tapping fee of
$3,651.90:
      $19.74 (non-residential tapping fee per gallon) x 185 gallons per day = $3,651.90.

Id. ¶41.
             Buchanan also seeks a declaration that the Authority’s 2015 Rate
Resolution is a legal nullity because the Authority failed to include a “detailed
itemization” showing “the manner in which the fees were determined,” as part of the
Rate Resolution, in violation of the requirements of section 5607(d)(24)(ii) of the
MAA, 53 Pa.C.S. §5607(d)(24)(ii). Id. ¶¶ 117, 115, 134.
             In Count II, Buchanan seeks for itself, and on behalf of all class members,
a refund of the difference between the alleged legally defective tapping fees imposed
and the tapping fees that should have been imposed in conformity with the law.
(Amended Complaint, ¶142.)
             The Authority filed a preliminary objection to the Amended Complaint in
the nature of a demurrer. The Authority argued that municipal authorities are, and have
long been, authorized to “fix, alter, charge and collect rates and other charges” at “rates
to be determined exclusively by it.” (R.R. at 420a.) Citing Patton-Ferguson Joint



                                             13
Authority v. Hawbaker, 322 A.2d 783 (Pa. Cmwlth. 1974) (upholding joint authority’s
rate schedule based on EDUs); Curson v. West Conshohocken Municipal Authority,
611 A.2d 775 (Pa. Cmwlth. 1992) (upholding decision of municipal authority to treat
each separate unit in apartment building as separate EDU for purposes of charging
building’s owner a sewer tapping fee); and Smith v. Athens Township Authority, 685
A.2d 651 (Pa. Cmwlth. 1996) (upholding municipal sewer authority’s charge of
tapping fee for multi-unit trailer park on flat $600 per residence basis), the Authority
asserted that our Court has, time and again, authorized municipal authorities to charge
tapping fees on an EDU basis.
             The Authority further argued that Act 57 did not alter the longstanding
recognition that municipal authorities may charge fees and rates on an EDU basis. It
relied on several cases, including Chicora Commons Limited Partnership, LLP v.
Chicora Borough Sewer Authority, 922 A.2d 986 (Pa. Cmwlth. 2007) (upholding sewer
authority’s EDU classification system for rate structure), and Peifer v. North Codorus
Township Sewer Authority (Pa. Cmwlth., Nos. 1407 C.D. 2009, 1408 C.D. 2009, filed
May 21, 2010) (unreported) (upholding municipal authority’s decision to charge
mobile home park tapping fee on EDU basis instead of making an individual
assessment of expected use), which were decided after the enactment of Act 57 and did
not recognize any change in the law.
             Next, the Authority argued that the MAA, as amended by Act 57, plainly
does not change the way that tapping fees may be charged because it says nothing about
any change to section 5607(d)(9) or municipal authorities’ ability to charge tapping
fees on an EDU basis. (R.R. at 423a.)
             Regarding Buchanan’s procedural challenge to the enactment of the 2015
Rate Resolution, the Authority argued that Buchanan’s challenge was untimely because



                                          14
Buchanan failed to contest the 2015 Rate Resolution within 30 days of its effective date
in accordance with section 5571.1(b) of the Judicial Code, 42 Pa.C.S. §5571.1(b).17
(R.R. at 424a-26a.)
                 On November 16, 2018, the trial court issued an opinion and order,
sustaining in part, and denying in part, the Authority’s demurrer. With respect to
Buchanan’s challenge to the Authority’s method of charging tapping fees on an EDU
basis, the trial court essentially adopted the Authority’s position that Act 57 did not
change the original intent of the MAA, which was to permit municipal authorities to
charge fees and user rates on an EDU basis, as evidenced by this Court’s 2007 decision
in Chicora. (Trial ct. op., November 16, 2018, at 5.) The trial court further held that
charging a tapping fee on an EDU basis is permissible if the EDU is applied in
compliance with the “reasonable and uniform” requirements of section 5607(d)(9) of
the MAA, 53 Pa.C.S. §5607(d)(9). Id. The trial court concluded that Buchanan failed
to allege facts sufficient to support its claim that the Authority’s assignment of seven

       17
            Section 5571.1 of the Judicial Code provides, in pertinent part:

                        (a) Applicability, court of common pleas.—

                             (1) This section shall apply to any appeal
                                 raising questions relating to an alleged
                                 defect in the process of or procedure for
                                 enactment or adoption of any ordinance,
                                 resolution, map or similar action of a
                                 political subdivision.
                                                    ***

                        (b) Appeals of defects in statutory procedure.—

                             (1) Any appeal raising questions relating to an
                                 alleged defect in statutory procedure shall
                                 be brought within 30 days of the intended
                                 effective date of the ordinance.

42 Pa.C.S. §5571.1.

                                                   15
EDUs to Buchanan Center was arbitrary. Id. at 6. Lastly, the trial court addressed
Buchanan’s procedural challenge to the 2015 Rate Resolution and the Authority’s
argument that the challenge was time-barred under section 5571.1 of the Judicial Code,
42 Pa.C.S. §5571.1. The trial court found that

                [t]he Rate Resolution permits tapping fees and lists the costs
                of the various components of the tapping fee by listing the
                cost per EDU. There are no allegations the [2005 Capital
                Charges] Study was not available for the public to inspect, or
                the resolution was passed without proper notice. Plaintiff
                challenges the failure to incorporate and attach the [2005
                Capital Charges] Study into the rate resolution, despite the
                comprehensive breakdown of the individual portions of the
                tapping fee. The Rate Resolution strictly complies with the
                statutory requirements, is a valid ordinance, and is not void.
(Trial ct. op., November 16, 2018, at 7-8.)18


         18
            The trial court agreed with the Authority that the time limitation in section 5571.1 of the
Judicial Code, 42 Pa.C.S. §5571.1, was applicable to these circumstances. The trial court applied the
burden of proof provisions of section 5571.1(e)(2) of the Judicial Code, 42 Pa.C.S. § 5571.1(e)(2)
(which only apply when there is an exemption under section 5571.1(c) from the 30-day time
limitation), and concluded that the 2015 Rate Resolution strictly complied with the requirements of
section 5607(d)(24)(ii) of the MAA, 53 Pa.C.S. §5607(d)(24)(ii). This was in error because section
5571.1 of the Judicial Code, 42 Pa.C.S. §5571.1, applies to political subdivisions. This section
specifically states: “This section shall apply to any appeal raising questions relating to an alleged
defect in the process of or procedure for enactment or adoption of any ordinance, resolution, map or
similar action of a political subdivision.” The Authority is not a political subdivision. Section 1991
of the Statutory Construction Act of 1972 defines “political subdivision” as “[a]ny county, city,
borough, incorporated town, township, school district, vocational school district and county
institution district.” 1 Pa.C.S. §1991. See also Greer v. Metropolitan Hospital, 341 A.2d 520, 527
(Pa. Super. 1975) (“[A] municipal authority is an entity distinct from both the Commonwealth and a
political subdivision.”).
           That being said, the trial court’s error is not a reversible one. In fact, because the trial court
analyzed substantively whether the 2015 Rate Resolution violates section 5607(d)(24)(ii) of the
MAA, 53 Pa.C.S. §5607(d)(24)(ii), and concluded that it did not, we are able to review Buchanan’s
second argument, discussed infra, that the trial court erred in finding the 2015 Rate Resolution to be
valid and enforceable.



                                                    16
              Although the trial court concluded that Buchanan’s challenge to the
adoption of the 2015 Rate Resolution was legally insufficient, it allowed Buchanan to
file a second amended complaint to challenge to the Authority’s application of the Rate
Resolution. Id. at 8. However, Buchanan opted not to file a second amended
complaint, and instead praeciped the trial court to dismiss the amended complaint with
prejudice; thus, converting the November 16, 2018 order into a final appealable order.
The trial court issued a certificate dismissing the amended complaint with prejudice on
February 28, 2019.
              On appeal, Buchanan argues that the trial court erred by: (1) holding that
the Authority may charge its sewer tapping fee on the basis of assigning EDUs; (2)
finding the Authority’s 2015 Rate Resolution to be valid and enforceable; (3) relying
upon “user rate” cases, and the general provisions of section 5607(d)(9) of the MAA,
53 Pa.C.S. §5607(d)(9), instead of the more recently enacted provisions of section
5607(d)(24), 53 Pa.C.S. §5607(d)(24), which deal specifically with tapping fees; and
(4) finding the Authority’s EDU-based sewer tapping fee to be valid, when no express
language under section 5607 of the MAA, 53 Pa.C.S. §5607, authorizes EDU-based
charges of any type.19


       (1)    Whether the trial court erred finding the Authority may Charge its
              Sewer Tapping Fee on the Basis of Assigning EDUs?


              In its first issue, Buchanan argues that the trial court erred as a matter of
law and abused its discretion by holding that the Authority may charge tapping fees on
the basis of assigning EDUs and by sustaining the Authority’s demurrer on this issue.


       19
          Both issues 3 and 4 are subsumed in our discussion of issue 1 and will not be addressed
separately.


                                               17
Buchanan contends that under the MAA, a new customer’s tapping fee must be limited
to the customer’s proportionate gallons per day requirements (i.e., its “Design
Capacity”).    (Buchanan’s Br. at 33.)         In support, Buchanan relies on section
5607(d)(24)(i)(C)(I) of the MAA, which provides in pertinent part: “[t]he capacity part
of the tapping fee per unit of design capacity of said facilities required by the new
customer shall not exceed the total cost of the facilities as described herein divided by
the system design capacity of all such facilities.” 53 Pa.C.S. §5607(d)(24)(i)(C)(I).
Buchanan argues that this statutory language clearly limits the Capacity part of the
tapping fee to a user’s proportionate requirements for design capacity in such facilities
when compared to the overall system design capacity of such facilities. Buchanan also
relies on section 5607(d)(24)(i)(C)(II), which provides, “[t]he collection part of the
tapping fee per unit of design capacity of said facilities required by the new customer
shall not exceed the cost of the facilities divided by the design capacity.” 53 Pa.C.S.
§5607(d)(24)(i)(C)(II). Buchanan argues that this statutory language likewise “reflects
a pro rata limitation that requires a user to pay for collection facilities only to the extent
of his or her esoteric ‘design capacity’ requirements in such facilities, dividing the cost
by the ‘design capacity’ of those overall facilities.” (Buchanan’s Br. at 45.)
              Buchanan argues that the legislature “explicitly required an apples-to-
apples comparison between a user’s requirements for ‘design capacity’ and the overall
‘system design capacity’ by providing [in section 5607(d)(24)(i)(C)(VII)] that ‘[t]he
units of measurement used to express design capacity shall be the same units of
measurement used to express the system design capacity’” and specifically stating that
“design capacity may not be expressed in terms of equivalent dwelling units.”
(Buchanan’s Br. at 46) (citing 53 Pa.C.S. §5607(d)(24)(i)(C)(VII).)                Buchanan
contends that, despite this express language, the Authority charged its tapping fee on



                                             18
an arbitrarily assigned EDU basis which has nothing to do with Buchanan’s actual
wastewater requirements. Id. at 47.
             In considering a question of statutory construction, we are guided by the
Statutory Construction Act. The object of statutory construction is to ascertain and
effectuate legislative intent. Section 1921(a) of the Statutory Construction Act, 1
Pa.C.S. §1921(a); Whitmoyer v. Workers’ Compensation Appeal Board (Mountain
Country Meats), 186 A.3d 947, 954 (Pa. 2018). In pursuing that end, we are mindful
that a statute’s plain language generally provides the best indication of legislative
intent. Whitmoyer, 186 A.3d at 954; Commonwealth v. McClintic, 909 A.2d 1241,
1243 (Pa. 2006). Thus, statutory construction begins with examination of the text itself.
Southeastern Pennsylvania Transportation Authority v. Holmes, 835 A.2d 851, 856
(Pa. Cmwlth. 2003), appeal denied, 848 A.2d 930 (Pa. 2004).
             “[W]e are instructed to give the statute its obvious meaning whenever the
language is clear and unambiguous.” Whitmoyer, 186 A.3d at 954 (citing 1 Pa.C.S.
§1921(b)). “To that end, we will construe words and phrases according to their
common and approved usage.” Id. (citing section 1903 of the Statutory Construction
Act, 1 Pa.C.S. §1903(a)). “Further, every statute shall be construed, if possible, to give
effect to all its provisions so that no provision is ‘mere surplusage.’” Id. (citing 1
Pa.C.S. §1921(a)); Malt Beverages Distributors Association v. Pennsylvania Liquor
Control Board, 918 A.2d 171, 175-76 (Pa. Cmwlth. 2007), aff’d, 974 A.2d 1144 (Pa.
2009). Moreover, we are to assume the General Assembly did not intend a result that
is “absurd, impossible of execution or unreasonable.” Section 1922(1) of the Statutory
Construction Act, 1 Pa.C.S. §1922(1).
             When there are conflicts between statutory provisions, we are mindful of
the maxim that the particular controls the general:



                                           19
               Whenever a general provision in a statute shall be in conflict
               with a special provision in the same or another statute, the
               two shall be construed, if possible, so that effect may be
               given to both. If the conflict between the two provisions is
               irreconcilable, the special provisions shall prevail and shall
               be construed as an exception to the general provision.
1 Pa.C.S. §1933. Further, whenever clauses within the same statute are irreconcilable,
the clause last in order of date or position shall prevail. 1 Pa.C.S. §§1934, 1935.
               Applying these canons, we conclude that the Authority charged Buchanan
a tapping fee in a manner consistent with section 5607(d)(24) of the MAA, 53 Pa.C.S.
§5607(d)(24). For one, section 5607(d)(24) of the MAA, as amended by Act 57, does
not address how municipal authorities must, at the end of the day, charge an owner of
a nonresidential property a tapping fee after calculating the Capacity and Collection
parts.20 It also does not, contrary to Buchanan’s contention, require the authority to
make individualized assessments of the expected use of each customer. Instead, the
tapping fee provisions of the MAA at 53 Pa.C.S. §5607(d)(24)(i)(C) establish the
guidelines and parameters a municipal authority must follow when calculating and
recovering the value of its capital costs of providing the parts of the system required
by the new user. The tapping fee provisions of the MAA ensure a new customer does
not pay more per unit than what it cost the municipal authority per unit to provide its
capacity and collection related services. In other words, the Capacity and Collection
parts of the new customer’s tapping fee per unit cannot be more than what it has cost
the authority per unit to provide these services required by the new customer. 53
Pa.C.S. §5607(d)(24)(i)(C)(I) (“The capacity part of the tapping fee per unit of design

       20
          The original Municipal Authorities Act of 1945 (MAA of 1945), Act of May 5, 1945, P.L.
382, formerly 53 P.S. §§301-322, repealed by the Act of June 19, 2001, P.L. 287, contained a
provision for tapping fees. Act 203 of 1990 amended the MAA of 1945, to limit tapping and related
fees such that a new customer would only pay for its fair share of the capital costs for including the
new customer in the existing sewer system.


                                                 20
capacity of said facilities required by the new customer shall not exceed the total cost
of the facilities as described herein divided by the system design capacity of all such
facilities.”) (emphasis added). 53 Pa.C.S. §5607(d)(24)(i)(C)(II) (“The distribution or
collection part of the tapping fee per unit of design capacity of said facilities required
by the new customer shall not exceed the cost of the facilities divided by the design
capacity.”) (emphasis added). The language of the MAA is crystal clear. We do not
agree with Buchanan that these provisions reflect a mandatory pro rata limitation that
requires a user to pay for collection facilities only to the extent of its esoteric design
capacity requirements in such facilities. (Buchanan’s Br. at 45.) That is not the import
of this particular language, which is clearly to place a cap on the amount of the tapping
fee an authority may collect from a new customer.
             This is not to say that a new customer’s design capacity is irrelevant. To
calculate the Capacity and Collection parts of a tapping fee, it is necessary to identify
the requirements of the new customer (its design capacity). See West, 661 A.2d at 464.
But, the MAA does not require a tapping fee to be based on the exact number of units
required by a new commercial customer, as suggested by Buchanan. According to
Buchanan, the following language from the definition of “Design Capacity” evidences
the legislature’s intent that a tapping fee for a commercial user must be calculated,
based on the customer’s actual wastewater needs, as expressed on a per-gallon basis:

             The units of measurement to express design capacity shall
             be the same units of measurement used to express the
             system design capacity.” This provision further states that
             “design capacity may not be expressed in terms of
             equivalent dwelling units.
53 Pa.C.S. §5607(d)(24)(i)(C)(VII) (emphasis added).




                                           21
              We do not agree with Buchanan that this language prohibits a municipal
authority from charging a commercial customer’s tapping fee on an EDU basis.21 The
MAA, as amended by Act 57, contains no such broad prohibitory language, and it is
not for this Court to add, by interpretation, a requirement that the legislature did not
see fit to include. Commonwealth v. Rieck, Investment Corporation, 213 A.2d 277,
282 (Pa. 1965). At first glance, the prohibition in section 5607(d)(24)(i)(C)(VII) of the
MAA, 53 Pa.C.S. §5607(d)(24)(i)(C)(VII), against expressing design capacity in terms
of EDUs, when read in isolation, could appear to prohibit charging tapping fees on an
EDU basis. However, the provision must be read in context and together with the
remaining language and construed with reference to the statute as a whole. See
Commonwealth v. Office of Open Records, 103 A.3d 1276, 1285 (Pa. 2014). We
conclude that, when read in context of the section in which it appears, the phrase “may
not be expressed” in section 5607(d)(24)(i)(C)(VII) of the MAA, 53 Pa.C.S.
§5607(d)(24)(i)(C)(VII), was intended to mean that design capacity may not be
expressed in terms of EDUs when determining the Capacity and Collection parts
of the tapping fee.
              When determining the Capacity part of the tapping fee, a municipal
authority’s cost per unit is multiplied by the new customer’s “required number of units
of design capacity.” (See Exhibit 3 to 2005 Capital Charges Study; R.R. at 70a.)
Design capacity must obviously be expressed in some type of measurement or “unit.”
The disputed language simply requires that the number of units of design capacity in
the calculation of the Capacity part (and Collection part) not be expressed in EDUs.


       21
          See Warwick Township Water & Sewer Authority v. Warwick Realty Co., L.P., 176 A.3d
387, 389 n.2 (Pa. Cmwlth. 2017) (“Pursuant to the Municipality Authorities Act, 53 Pa.C.S. §5601–
5623, a municipal authority has the right to assess additional EDUs as water and sewer usage
increases. See 53 Pa.C.S. §5607(d)(24)(i)(C)(I).”).


                                               22
This is because an artificially reduced tapping fee would result if the authority’s costs
per unit are multiplied by EDUs. And, if EDUs were used as the multiplier in the
tapping fee equation, there would be no way to ensure that the new customer is not
being charged more per unit than the authority’s cost per unit of providing the required
service.
             We agree with Buchanan that the purpose of this language is to ensure
apples are compared to apples. However, the problem with Buchanan’s argument is
that the Authority did not “express” Buchanan’s design capacity in terms of EDUs
when calculating the Capacity part and Collection parts of the tapping fee. If it
had, the calculation for the Capacity part of the tapping fee would have been, as
follows:
  $15.50 (Authority’s cost per gallon to provide capacity-related facilities) x 7 EDUs (No. of

                              Units of Design Capacity) = $ 108.5

             And, its calculation for the Collection part of the tapping fee would have
been, as follows:
  $4.24 (Authority’s cost per gallon to provide collection-related facilities) x 7 EDUs (No. of

                              Units of Design Capacity) = $63.60


             By way of further example, in the 2005 Capital Charges Study, the
Authority’s cost per unit for capacity-related facilities was $15.50 per gallon per day.
The Authority’s cost per unit for Collection-related facilities was $4.94 per gallon per
day. If these Costs per Unit ($15.50) and ($4.94) were multiplied by the number of
EDUs (for example 1 EDU = a single-family home) instead of the maximum allowable
design capacity of 90 gallons per day for a residence—the entire tapping fee for a
single-family home would only be $15.50 + $4.94 = $19.74. The prohibition against




                                               23
expressing design capacity in terms of EDUs when calculating the Capacity part and
the Collection part of the tapping fee avoids this absurd result.
             Alternatively, Buchanan argues that charging it a tapping fee based on
“equivalent” units of residential discharge resulted in an arbitrary assessment that has
no relation to its actual wastewater needs – which is contrary to the intent of the MAA.
Buchanan argues that seven EDUs is an arbitrary number because Buchanan Center is
projected by the State College Borough Water Authority to use just 185 gallons of
water. (Exhibit “D” to Amended Complaint; R.R. at 49a.) Buchanan argues that,
despite this projection, the Authority charged it seven times the residential tapping fee,
despite the fact that its actual requirements for design capacity in the Authority’s sewer
system is less than that of a single residential property. (Buchanan’s Reply Br. at 23.)
Again, we must disagree.
             An EDU assessment structure, while not based on actual wastewater flow
rates, is not necessarily arbitrary. Here, the Authority’s computation of EDUs was
based upon the use of the single-family residence as the basic minimum unit of
discharge. The EDU method of charging tapping fees employed by the Authority
anticipates each commercial properties wastewater needs based on the type of building
and the character of its use. After computing the component parts of the residential
tapping fee in accordance with the MAA, the Authority assessed Buchanan Center at
seven EDUs. In so doing, the Authority determined that a commercial office space
with 40 employees (using multiple restroom facilities) and a not-yet-developed 3,000-
square-foot space, was the equivalent of seven single-family households consisting of
2.61 occupants each. (R.R. at 301a.) This determination was based on the Authority’s
2015 Rate Resolution which, for a Commercial Office Building, assigned 1 EDU “per
business up to ten employees, and 1 EDU per every 3,000 square feet of a ‘Shell



                                           24
Building,’ a portion of a building that is not yet built out or occupied.” (R.R. at 40a-
41a.)
             As the trial court observed, the MAA provides municipal authorities with
significant discretion to impose fees and charges, including tapping fees, for the
construction and maintenance of its facilities. See Curson, 611 A.2d at 777 (rejecting
landowner’s challenge to EDU-based connection fee on grounds that fee was not
reasonable because it was not related to actual cost of connection); see also Life
Services, Inc. v. Chalfont–New Britain Township Joint Sewage Authority, 528 A.2d
1038, 1041 (Pa. Cmwlth. 1987) (holding that a one-time contribution fee was
reasonably related to the value of service rendered and that municipal authority’s
assumed use of 100 gallons per day per person was not arbitrary, and further observing
that an authority is not required to establish its connection fee solely upon services
actually consumed in order to be deemed reasonable). As the challenging party, the
burden is on the challenger to show that the municipal authority abused its discretion
or that the rate system or charge established is arbitrary or unreasonable. Curson, 611
A.2d 777.
             In Smith, one issue before this Court was whether a municipal authority’s
charge of $600 tapping fee for each separate residence in a trailer park was reasonable.
The owners of the trailer park argued that the authority should have only charged it one
tapping fee of $1,600 for a commercial property, and that their tapping fee was not
reasonable. 685 A.2d at 654, 657. In rejecting the owners’ argument, we explained:

             [E]ven though the tap-in fee is not based on the actual cost of
             connection, this does not mean that the fee is arbitrary. There
             is nothing in the [former] Act which prevents the Authority
             from imposing a tap-in fee as a means of financing
             construction of the entire sewer system. Curson . . . . This



                                           25
             court has held that such a fee is an appropriate method for
             securing financing for the project. Id.
Id. at 657-58.
             Moreover, the units of capacity required by a new customer must take into
account the potential use or, as stated in Life Services, “the value of the service rendered
either as actually consumed or as readily available for use.” 528 A.2d at 1041
(emphasis in original).
             Here, the Amended Complaint alleges that Buchanan’s tapping fee was
unreasonable because the Authority did not base it on its actual water flow needs.
Buchanan alleged that its water flow rate for 2016-2017 was 191.78 gallons of water
per day, and applying that figure, it should have been charged a tapping fee based on 1
EDU. See Amended Complaint, ¶¶41-43. However, Buchanan fails to allege any facts
from which one can conclude that water flow demand is necessarily equal to the
amount of sewage generated. As the Authority points out, “by using this estimate of
future water usage, Buchanan’s tapping fee for an (sic) 20,000 square foot building
designed for approximately 40 employees would result in a tapping fee that is less than
that for a single-family home.” (Authority’s Br. at 21-22.) Thus, the fact that the
Authority did not charge Buchanan’s tapping fee based on its actual water flow needs
does not establish that the fee was unreasonable. Because the facts as alleged by
Buchanan in its Amended Complaint do not establish that the Authority’s tapping fee
based on seven EDUs was unreasonable, we find the trial court did not err in dismissing
Count 1 for failure to state a claim against the Authority.


      (2)    Whether the trial court erred finding the Authority’s 2015 Rate
             Resolution to be valid and enforceable?




                                            26
             Buchanan also seeks a declaration in Count I that the Authority’s 2015
Rate Resolution was void ab initio because the Authority purportedly did not comply
with section 5607(d)(24)(ii) of the MAA, which requires as follows:

             (ii) Every authority charging a tapping, customer facilities or
             connection fee shall do so only pursuant to a resolution
             adopted at a public meeting of the authority. The authority
             shall have available for public inspection a detailed
             itemization of all calculations, clearly showing the maximum
             fees allowable for each part of the tapping fee and the manner
             in which the fees were determined, which shall be made a
             part of any resolution imposing such fees. A tapping,
             customer facilities or connection fee may be revised and
             imposed upon those who subsequently connect to the system,
             subject to the provisions and limitations of the act.

53 Pa.C.S. §5607(d)(24)(ii).

             Buchanan argues that because the Authority failed to make the 2005
Capital Charges Study a part of the Resolution, the Authority’s 2015 Rate Resolution
is not in conformity with the provisions of the MAA, and, therefore, it is a nullity.
             Before a municipal authority can charge a tapping fee, section
5607(d)(24)(ii) of the MAA, 53 Pa.C.S. §5607(d)(24)(ii), requires it to adopt a
resolution at a public meeting and to have available for public inspection a detailed
itemization of all calculations, clearly showing the maximum fees allowable for each
part of the tapping fee and the manner in which the fees were determined. Id. The
purpose of the provision is to make sure the public has a basis upon which to evaluate
the accuracy of a municipal authority’s tapping fee.
             In Hidden Creek, L.P. v. Lower Salford Township Authority, 129 A.3d 602
(Pa. Cmwlth. 2015), this Court addressed section 5607(d)(24)(ii) of the MAA, 53
Pa.C.S. §5607(d)(24)(ii), in the context of determining whether the developer’s



                                           27
challenge to the amount of the tapping fee was barred by the two-year statute of
limitations, which ran from the time the fee was paid. There, the developer raised the
discovery rule and argued that it had no reason to know that the tapping fees were
calculated erroneously because Lower Salford Township Authority’s (LSTA) rate
resolutions did not provide enough detail that would enable it to identify the errors in
LSTA’s tapping fee calculations. LSTA’s 1998 rate resolution provided:


             WHEREAS, [Engineer] has performed a study to determine
             the appropriate amount that the [LTSA] may charge as a
             tapping fee; and

             WHEREAS, the results of the Engineer's study indicated that
             the Authority could charge a tapping fee in excess of Seven
             Thousand Dollars ($7,000.00); and

             WHEREAS, the [LTSA] is desirous of increasing its tapping
             fee but does not desire to charge the maximum fee
             permissible; and

             WHEREAS, the [LTSA], upon the proper motion and
             second, adopted an increase in tapping fees at its December
             11, 1997 meeting.

             NOW, THEREFORE, be it resolved and it is hereby resolved
             as follows:

             1. [LTSA] hereby adopts Engineer's Act 203 study dated
                November, 1997 as a basis for calculating its tapping fees.

             2. [LTSA] hereby establishes its tapping fee at Six Thousand
                Eight Hundred and Seventy-five Dollars ($6,875.00),
                effective December 11, 1997.

             3. All other resolutions inconsistent herewith are deemed
                rescinded.



                                          28
             LSTA’s 1999 rate resolution provided:

             WHEREAS, [Engineer] has performed a study to determine
             the appropriate amount that the [LTSA] may charge as a
             tapping fee; and

             WHEREAS, the results of the Engineer's study indicated that
             the Authority could charge a tapping fee in excess of Seven
             Thousand Dollars ($7,000.00); and

             WHEREAS, the [LTSA] is desirous of increasing its tapping
             fee but does not desire to charge the maximum fee
             permissible; and

             WHEREAS, the [LTSA], upon the proper motion and
             second, adopted an increase in tapping fees at its December
             21, 1999 meeting.

             NOW, THEREFORE, be it resolved and it is hereby resolves
             as follows:

             1. [LTSA] hereby adopts Engineer's Act 203 study dated
             December, 1999 as a basis for calculating its tapping fees.

             2. [LTSA] hereby establishes its tapping fee at Seven
             Thousand Dollars ($7,000.00), effective January 1, 2000.

             3. All other resolutions inconsistent herewith are deemed
             rescinded.
Hidden Creek, 129 A.3d at 608-09.


             In Hidden Creek, we concluded that the rate resolutions did not provide
any basis for the public to evaluate the accuracy of LSTA’s tapping fees because the
components providing the basis for the tapping fee were not separately set forth in the
rate resolutions or the engineering studies attached to the rate resolutions. Id. at 609.



                                           29
The facts in Hidden Creek are distinguishable. There, the resolutions merely made
reference to engineering studies which were not attached to the resolutions, and
referenced the tapping fee without identifying the component parts thereof. Here,
unlike in Hidden Creek, the 2015 Rate Resolution, inter alia, set forth the Capacity
component as $4,711 per EDU and explained that “Tapping fees are based on EDUs
according to Section 2.” (R.R. at 38a.) Section 2.4, in turn, titled “Assignment of
Equivalent Dwelling Units,” states that “[a]n Equivalent Dwelling Unit EDU shall
apply to each classification of connection as follows” and lists the following
classifications: (a) Residential; (b) Commercial; (c) Industrial and Commercial; (d)
Public; and (e) Miscellaneous. (R.R. at 39a-41a.)
             Further, Buchanan has not alleged any facts to support a claim that the
Authority either failed to adopt the 2015 Rate Resolution at a public meeting or that it
failed to make available for public inspection a detailed itemization of all calculations,
clearly showing the maximum fees allowable for each part of the tapping fee and the
manner in which the fees were determined (i.e., the 2005 Capital Charges Study). By
all accounts, the original 2005 Capital Charges Study was duly adopted pursuant to Act
57, and sets forth the separate capacity and collection components of the tapping fees
in total compliance with the MAA. The 2005 Capital Charges Study referenced the
calculations required by the MAA for establishing the different components for tapping
fees, represented that such calculations were performed, and attached copies of the
calculations. Further, it is clear from the 2015 Rate Resolution that it is a “revised”
rate resolution, i.e., it revised something that was done previously. According to the
Amended Complaint, this was the 2005 Capital Charges Study. Thus, by implication,
the 2015 Rate Resolution included the 2005 Capital Charges Study which it amended,
and which Buchanan does not allege was either not duly adopted or not available for



                                           30
public inspection. Finally, a review of the revised 2015 Rate Resolution establishes
that it set forth the Capacity and multiple Collection components of the tapping fee,
and clearly explained that tapping fees are based on EDUs as set forth in a schedule
containing over 20 categories of commercial properties, like restaurants, automobile
dealers, beauty and barber shops, bed and breakfasts, bowling alleys, car washes,
laundromats, retail food stores, retirement homes, hotels, and office buildings. (R.R.
at 38a-41a.)
               The purpose of section 5607(d)(24)(ii), 53 Pa.C.S. §5607(d)(24)(ii), is to
ensure that the public has a basis to evaluate the accuracy of the tapping fees and that
was accomplished here. Unlike in Hidden Creek, the 2015 Rate Resolution, together
with the information available for inspection at the Authority, provided the public with
a sufficient basis to evaluate the accuracy of the Authority’s tapping fees.
               For all of the foregoing reasons, the trial court’s order is affirmed.




                                              ________________________________
                                              PATRICIA A. McCULLOUGH, Judge



Judge Cohn Jubelirer did not participate in this decision.




                                             31
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


J. Buchanan Associates, LLC,          :
                 Appellant            :
                                      :    No. 261 C.D. 2019
            v.                        :
                                      :
University Area Joint Authority       :



                                   ORDER


            AND NOW, this 13th day of May, 2020, the February 28, 2019 order of
the Court of Common Pleas of Centre County is hereby affirmed.



                                          ________________________________
                                          PATRICIA A. McCULLOUGH, Judge